Exhibit 10.74
 
 
 
INFORMATION MARKED BY [**] HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT. THE OMITTED PORTION HAS BEEN SEPARATELY FILED WITH THE
SECURITIES EXCHANGE COMMISSION.


Amendment 1 to Business Partner Agreement MA-13-000677
This Amendment #1 ("Amendment 1") is dated as of August 19, 2016 ("Effective
Date") by and between Lenovo PC HK. Limited ("Buyer"), LifeMed ID, Inc.
("Partner" or "LifeMed") and LifeMed's parent company, OrangeHook, Inc.
("OrangeHook") (collectively, the "Parties") and constitutes an amendment to the
Business Partner Agreement between the Parties dated March 10, 2016 (the
"Agreement").
Capitalized terms used herein but not otherwise defined shall have the meaning
ascribed thereto in the Agreement.
WHEREAS, the Parties have entered into the Agreement under which Supplier will
provide certain Software and Services described therein; and
WHEREAS, the Parties agree to amend the Agreement in the manner set forth below.
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
conditions and covenants set forth herein, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:
(1)     Section 12.0 Parental Guarantee of the Agreement. Section 12.0 Parental
Guarantee is hereby deleted and replaced in its entirety with the following:
12.0 Parental Guarantee. OrangeHook guarantees the prompt and satisfactory
performance of obligations and responsibilities under the Agreement related to
all financial obligations of Partner, including but not limited to, payment of
damages, indemnification, or clawing-back of any Lenovo pre-payments to Partner
related to the Minimum Monthly Usage Fee (as defined in Section 2.A. of Exhibit
B) that have been in any manner cancelled by Customer in accordance with all the
terms and conditions of the Agreement. Such payments are to be determined using
the stipulated loss charts created at the time of Customer engagement. A draft
stipulated loss chart will be designed and sent to LifeMed/OrangeHook for their
edits and approval. If defaults in performance of its Financial Obligations
occur, OrangeHook shall pay to Lenovo or Lenovo's Affiliate(s) all damages,
costs and expenses that Lenovo or Lenovo Affiliate(s) are entitled to recover
from Partner by reason of such default. This guaranty shall continue in force
until all obligations of Partner under the Agreement have been completely
discharged. OrangeHook shall not be discharged from liability under this
guaranty as long as any claim by Lenovo or Lenovo Affiliate against Partner
remains outstanding.
(2)     Exhibit A, Section 3. Deal Specifics, Subsection ii. Exhibit A, Section
3. Deal Specifics, subsection ii is deleted in its entirety and replaced with
the following:
ii.         LifeMed and Lenovo will establish pricing. The Customer pays nothing
up front for the hardware, but rather Customer gets hardware and services as a
subscription; provided, however, that Customer pays a service fee on a monthly
basis for the overall Service and Bundled System (the bundle, or Hardware), plus
Lenovo Services and any additional Partner Services (collectively, the Monthly
Service Fee (as defined in Exhibit B, Section 2.A. Revenue Share)).
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
(3)     Exhibit A, Section 3. Deal Specifics, Subsection vii. Exhibit A, Section
3. Deal Specifics, subsection vii is deleted in its entirety and replaced with
the following:

vii.
Lenovo will provide Hardware to Customer under a subscription basis, the payment
stream for which will be assigned to Lenovo Financial Services. Lenovo Financial
Services will manage all billing and distribution of revenue sharing.

(4)     Exhibit A, Section 3. Deal Specifics, Subsection viii. Exhibit A,
Section 3. Deal Specifics, subsection viii is deleted in its entirety and
replaced with the following:
viii.    Lenovo will act as primary bundler and distributor for the Bundled
Systems.
(5)     Exhibit A Section 3. Deal Specifics, Subsection ix. Exhibit A, Section
3. Deal Specifics, subsection ix is deleted in its entirety and replaced with
the following:

ix.
Lenovo, Partner or a Lenovo subcontractor will be responsible for installation
and such charge will be part of the Monthly Services Fee (as such term is
defined in Exhibit B, Section 2.A. Revenue Share).

(6)     Exhibit A, Section 5., Subsection G. Exhibit A, Section 5., subsection G
is hereby amended by inserting the following:
 
(d)     Site Survey - Partner will assist Lenovo in performing the necessary End
User site survey and assessment of all physical software, hardware, and
infrastructure requirements. This survey will be performed at the initial
project activation and may require onsite visits and meetings with the End User.
Survey documents will be created that include necessary information, pictures,
and confirmation of attributes associated with the deployment and installation
processes.

 
(e)     Project Plan — Partner will provide a Project Manager for their
respective tasks that will work side by side during implementation with the
Lenovo Project Management Office. As part of the integration workflow for the
bundled solution, Partner will provide an End User specific project plan that
will be incorporated into the overall Lenovo end to end implementation plan. The
project plan will detail tasks and deliverables provided by Partner and those
required of the End User.

(7)     Exhibit B Section 2.A. Revenue Share. Exhibit B, Section 2.A. Revenue
Share is deleted in its entirety and replaced with the following:
A.   Lenovo, Partner and LFS will price opportunities, the monthly fee for which
the components will include: i) the price of Lenovo Services (installation,
support, etc. as specified in Section 3. Deal Specifics of Exhibit A); ii)
Hardware; iii) subscription usage; iv) LFS services; and v) Partner Services
(the Services provided pursuant to Section 2 of Exhibit A) (collectively,
"Monthly Service Fee").
Partner and Lenovo agree to share that portion of gross revenue ("Revenue
Share") for all minimum monthly usage fees charged for Partner Services
("Minimum Monthly Usage Fee") plus any additional charges for Customer use that
exceeds the Minimum Monthly Usage Fee ("Monthly Overage Fee") (the combination
of the Minimum Monthly Usage Fee and the Monthly Overage Fee referred to
hereinafter as the "Total Partner Monthly Service Fee") based on the
distribution outlined in the following table:
 
 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
 
 


Revenue Share Percentage based on Sale Scenarios ("Revenue Share Percentage")
   
LifeMed
Lenovo
LifeMed ID Direct
[**]%
[**]%
Lenovo & LifeMed
[**]%
[**]%
Third Party & LifeMed
[**]%
[**]%
Third Party (Lead), Lenovo & LifeMed
[**]%
[**]%
Lenovo (Lead), Third Party & LifeMed
[**]%
[**]%
Lenovo (Lead), Third Party, LifeMed & Reseller
[**]%
[**]%





Once a deal with a Customer is signed, Lenovo, according to the payment terms in
this Agreement, will make upfront payments to Partner for the full value of all
Customer agreements signed during a Reporting Period. The upfront payment of
Revenue Share will be the applicable Revenue Share Percentage for the Minimum
Monthly Usage Fee portion of the Customer's Monthly Service Fee ("Upfront
Payment"). The Upfront Payment does not include the Revenue Share for the
Monthly Overage Fee that the Customer may incur during the term of the Customer
Agreement. The Monthly Overage Fee will be calculated by Partner and reported to
LFS as provided in this Agreement. LFS will then bill the Customer for the
Monthly Overage Fee and then in turn pay Partner the applicable Revenue Share
Percentage of the Monthly Overage Fee ("True-Up Payment"). In consideration for
the Upfront and True-Up Payments, Partner agrees to assign, transfer and/or
convey to Lenovo all rights and interests in the Total Partner Monthly Service
Fee.
If a Customer cancels its Service for any reason, including without limitation,
for Partner's failure to provide Service, material breach of the Customer Terms
and Conditions by Partner, termination for convenience, then Lenovo will be
entitled to a refund from Partner of the Upfront Payment remaining on the
Customer Agreement. For purposes of clarity, True-Up Payments will not be
subject to the claw-back provisions of Section 12 of the Agreement. Such
payments are to be determined using the stipulated loss charts created at the
time of the Customer engagement. If such stipulated loss charts are not created,
then the amount of refund can be reached using another formula agreed to by the
Parties. Such payment will be due from Partner 45 days after such Customer
service cancellation. If Partner fails to refund such remaining Service Fee
Lenovo can offset such monies owed against future Service Fee payments owed for
other Customer Agreements.
 
(8)     Exhibit C, Support Service Requirements, Section 3. Support to Lenovo.
Exhibit C, Support Service Requirements, Section 3. Support to Lenovo is
modified by adding the following:
Partner will receive transferred voice calls or electronic support tickets from
Lenovo's helpdesk for resolution with the End User 24 hours a day, 7 days a
week. Partner will use the Lenovo ticketing system to receive the associated
case detail and make all updates on a frequency and urgency associated with the
Severity assigned to the case, (or least daily) until the issue is resolved and
a fix is provided. Partner will participate in a review of all open/closed cases
with Lenovo, and provide a status and action plan on all cases until they are
resolved.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(9)     Exhibit C, Support Service Requirements, Section 4. Training. Exhibit C,
Support Service Requirements, Section 4. Training is modified by adding the
following:
Partner will provide a written knowledge base that will include typical end user
support scenarios, FAQs, and triage steps that can be used by the Lenovo
help-desk in troubleshooting problems associated with the Partner and Lenovo
bundled solution.
(10)     Entire Agreement. This Amendment 1, together with the Agreement,
constitutes the entire agreement between the Parties with respect to its subject
matter and supersedes all other understandings or agreements not expressed in
this Amendment 1 and the Agreement, whether oral or written. Except as set forth
in this Amendment 1, all other terms and conditions of the Agreement shall
remain unchanged and in full force and effect. This Amendment 1 may be signed in
one or more counterparts, each of which shall be deemed to be an original and
all of which when taken together shall constitute one single agreement between
the Parties. Any signed copy of this Amendment 1 made by reliable means (e.g.,
photocopy, facsimile) shall be considered an original.
 
 
 
 
[Signature page follows]
 
 
 
 


- 4 -

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Amendment 1 to be
signed by its duly authorized representative.
Accepted and Agreed to
 
Accepted and Agreed to
         
Lenovo PC HK Limited
 
LifeMed ID Inc.
                         
/s/ John R. Pershke                                             
1/24/17              
/s/ James Mandel                                               
9/2/2016              
Authorized Signature
Date
Authorized Signature
Date
       
John R. Pershke                                                 
 
James Mandel                                                     
 
Printed name
 
Printed Name
         
VP, Lenovo                                                           
 
CEO / OrangeHook, Inc.                                   
 
Title
 
Title
                     
Accepted and Agreed to
           
OrangeHook, Inc.
                             
/s/ James Mandel                                                
9/2/2016             
   
Authorized Signature
Date
         
James Mandel                                                       
   
Printed Name
           
CEO                                                                         
     
Title
 



 
 

 
- 5 -

--------------------------------------------------------------------------------